Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10996737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Amend the claims as follows:

Claim 3,
Replace the semicolon at the end of the claim with a period.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Wilson et al., US Patent Appl. Pub. No. 2015/0309845 (reference from Information Disclosure Statement [IDS] filed 12/07/2021) teaches powering down cores that have polling threads pinned to them and that are waiting at a barrier synchronization point after one of the cores (first core) reaches the synchronization barrier (completed its thread/task) (Abstract, paragraphs 0019 and 0023). However, in Wilson, it is not the first core that has reached the synchronization point/completed the task being powered down (low power mode), as required by claims 2 and 13. Rather, the first core remains powered and the threads from the remaining waiting cores are migrated to the first core, and then powered down (FIG(s) 2 and 4).
Kim, US Patent Appl. Pub. No. 2015/0113304 (reference from IDS filed 12/07/2021) teaches clock dividers for reducing the clock frequency of individual cores spinning while waiting for a synchronization instruction resolution such as a lock variable, thus, saving power (Abstract, FIG. 2, paragraph 0056-0057). However, in Kim, there is no disclosure or teaching that upon determining that the first core is waiting for the second core to complete a task or that the first core has reached the synchronization point, starting a delay timer, and transitioning the first core into a lower power state upon expiration of a delay timer, as required by claims 2 and 13.
Applicant’s Admitted Prior Art (AAPA) teaches task calls wait routine, which executes a spin loop until other tasks arrive at the same synchronization point (specification, paragraph 0003).
Regarding claim 2, none of the prior art and the AAPA disclose or suggest upon determining that a first core is waiting for the second core to complete a task, starting a delay timer, and transitioning the first core into a lower power state upon expiration of the delay timer.
Regarding claims 8 and 17, none of the prior art and the AAPA disclose or suggest inter-core messaging circuitry receiving message from the second core, segmenting the message into a first submessage and a second submessage for providing to the first core, providing the first submessage to the first core while the first core is in a lower power state, and the first core processing the first submessage before the second submessage and transitioning to a higher power state based on the processed first submessage.
Regarding claim 13, none of the prior art and the AAPA disclose or suggest upon determining that a first task performed by a first core of the multi-core processor has reached a synchronization point with a second task that is still being performed by a second core of the multi-core processor, starting a delay timer, and transition the first core into a lower power state based on expiration of the delay timer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186